FILED
                             NOT FOR PUBLICATION                            JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMAD NADEEM,                                 No. 08-16218

               Petitioner - Appellant,           D.C. No. 2:07-CV-00145-FJM

  v.
                                                 MEMORANDUM *
PHILLIP CRAWFORD, Field Office
Director, Immigration & Customs
Enforcement,

               Respondent - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Mohammad Nadeem appeals from the district court’s decision denying his

petition for habeas corpus under 28 U.S.C. § 2441. We have jurisdiction under

28 U.S.C. § 2253(a). We review de novo the district court’s denial of a petition for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus, Pelich v. INS, 329 F.3d 1057, 1058 (9th Cir. 2004), and we vacate

and remand.

      Nadeem’s release subject to an order of supervision does not render his

habeas petition moot where his release may be revoked at any time in the exercise

of discretion, see 8 C.F.R. § 241.4(l)(2)(i), and is contingent on electronic

monitoring, scheduled and unscheduled meetings with a detention officer, and a

curfew. See Rodriguez v. Hayes, 591 F.3d 1105, 1117-18 (9th Cir. 2010).

      The district court determined that Nadeem’s continued detention was

authorized by 8 U.S.C. § 1231(a)(1)(C). However, the district court did not have

the benefit of our recent decision in Owino v. Napolitano, 575 F.3d 952, 955 (9th

Cir. 2009), requiring an evidentiary hearing where there is a factual dispute

regarding the likelihood an alien will be removed. We therefore vacate the district

judge’s order and remand for an evidentiary hearing regarding whether Nadeem

fully and honestly cooperated with the government’s efforts to secure his travel

documents from the Pakistani and South African governments.

      We grant the government’s motion to expand the record.

      In light of our disposition, we need not reach Nadeem’s remaining

contention regarding the violation of international law.

      VACATED AND REMANDED.


                                           2                                    08-16218